Citation Nr: 0123273	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-14 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for weight loss, 
fatigue, and elevated liver function test results.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985 and from August 1987 to August 1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in July 1999.  That decision denied the veteran's 
claims of entitlement to service connection for respiratory 
problems; memory loss; and weight loss, fatigue, and elevated 
liver function test results, all directly or as due to an 
undiagnosed illness.  The denials of service connection were 
duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of service connection for weight loss, fatigue, and 
elevated liver function test results is addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran has not been diagnosed with a current 
respiratory disorder.

3.  The veteran has not been diagnosed with a current 
disorder affecting memory.


CONCLUSION OF LAW

Disabilities manifested by respiratory problems or memory 
loss were not incurred in or aggravated by active service.  
38 U.S.C. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001) 
38 C.F.R. §§ 3.303, 3.317 (2000); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2001)) and its implementing 
regulations 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a))).  The VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Morton v. West, 
12 Vet. App. 477 (1999), remanded sub nom. Morton v. Gober, 
243 F.3d 557 (Fed. Cir. 2000), opinion withdrawn and appeal 
dismissed, 14 Vet. App. 174 (VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law and regulations also include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA and 
implementing regulations are applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. 
45,620; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (to be codified at 38 C.F.R. § 3.159(b)).  The record 
shows that the veteran and his representative have been 
notified in the original rating decision, the statement of 
the case (SOC) and supplemental SOC (SSOC) of the reasons and 
bases for the denial of his claims.  These documents serve to 
inform the veteran of the evidence needed to substantiate his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
SSOC sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (to be 
codified at 38 C.F.R. § 3.159(c)).  The RO has obtained 
treatment records from all health care providers identified 
by the veteran.  The veteran was afforded appropriate and 
complete VA examinations in February 1999.  These 
examinations were thorough and contemporaneous, taking into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran with regard to his 
claims for service connection.  All relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

Relevant law and VA regulations - Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that ... any 
cough, in service will permit service connection of ... 
pulmonary disease, first shown as a clearcut clinical entity, 
at some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2000).  See 38 U.S.C.A. § 501(a) (West 1991). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. §3.317(a)(3) 
(2000).  Signs and symptoms which may be manifestations of 
undiagnosed illness include signs or symptoms involving 
fatigue, respiratory system, and abnormal weight loss. 
38 C.F.R. § 3.317(b)(8).

The enabling legislation for this regulation is 38 U.S.C.A. 
§ 1117 (West Supp. 2001).  The legislative history of this 
provision demonstrates an intent on the part of Congress to 
provide compensation for Persian Gulf War veterans who suffer 
from signs and symptoms of undiagnosed illnesses, and who may 
have acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Factual Background

Review of the veteran's service medical records reveals no 
complaints, findings, or diagnoses pertaining to memory loss, 
fatigue, or elevated liver function test results.  Service 
personnel records indicate the veteran was present in the 
South West Asia Theater of Operations from January 1991 to 
May 1991.

From the veteran's first term of service, the veteran's 
entrance examination in June 1982 and separation examination 
in June 1985 record no pertinent abnormalities.  Likewise, 
the veteran's entrance examination in August 1987, before his 
second period of service, notes no relevant findings.  All 
bodily systems were noted to be normal.  There is no record 
of a separation examination from the veteran's second period 
of service.

The service medical records indicate an URI (upper 
respiratory infection) was diagnosed during February 1990 and 
September 1990.

The veteran submitted disciplinary letters from his employer 
alleging sick leave abuse because of the amount of leave he 
had taken during 1996 and 1998.

A July 1998 Persian Gulf War Registry examination noted 
decreased appetite, a 50 lb. weight loss in eight years and 
fatigue.  The veteran's chest examination was normal.  Lungs 
were clear to auscultation.  A diagnosis of increased liver 
function test secondary to ETOH was noted.

The veteran submitted a statement from G.C., the veteran's 
girlfriend, dated January 1999.  She noted that she had been 
with the veteran since June 1991.  She had witnessed him lose 
approximately 80 lbs. during that period.  She reported the 
veteran constantly had colds and was always tired.  His sex 
drive over the previous three years was nonexistent.  She 
noted that the veteran forgot simple things like his birthday 
and age.  She also noted that the veteran had become isolated 
and withdrawn.

The January 1999 statement of F.H. was also submitted.  He 
noted that he had known the veteran since 1991.  At the time 
they met, the veteran's was very stocky and healthy in 
appearance.  F.H. recalled that he began asking the veteran 
about his weight loss and appetite in 1994.  He had observed 
the veteran lose weight since that time.  He noted that he 
had told the veteran to see a doctor about his problem.  From 
1994 on, the veteran's weight loss and overall appearance had 
changed drastically.

The January 1999 statement of D.B. was also submitted.  D.B. 
reported knowing the veteran for the previous 10 years.  He 
reported that the veteran had complained for the previous 
nine years about being sick.  The veteran had lost a great 
deal of weight.  He had also seen the veteran be uneasy, 
quick to anger and withdraw from people.  The veteran was 
catching colds year round.  The veteran was also having 
constant stomach problems.

The January 1999 statement of A.J. was also submitted.  A.J. 
noted that the veteran had become very moody.  He acted as if 
he were mad at the world.  He seemed depressed at times.  He 
isolated himself.  A.J. noted finally that the veteran seemed 
fatigued all the time as though he was not resting well at 
night.

The veteran was examined by a VA psychiatrist in February 
1999.  His memory was tested and noted to be reasonably good.  
The examiner's impression was "no psychiatric disorder."

The veteran under went a general medical examination in 
February 1999.  He was noted to complain of frequent colds.  
His lungs were clear to auscultation.  Chest X-ray 
examination was clear.  Pulmonary function testing showed 
spirometry within normal limits with no significant 
bronchodilator response.  

The veteran reported myalgia, mild fever, cough, nausea, 
diarrhea, headaches, and some post nasal drip in December 
1999.  Viral syndrome was diagnosed.

The veteran was noted to have an acute URI in January 2000.  
A July 2000 chest X-ray examination was normal.

Outpatient mental health clinic reports dated in October 
1999, August 2000 and October 2000 note diagnoses of 
depression and bipolar disorder.  The veteran's memory in 
October 1999 was noted to be appropriate.

The veteran testified at the RO in September 2000.  He 
reported that before 1990, 1991, or the beginning of 1992 he 
had not had a respiratory problem.  He was now having deep 
chest colds that he kept for two or three months.  He would 
take medicine, but he never could get rid of them.  Before he 
could get rid of one, he would get the next.  The first time 
he got treatment after discharge was in 1993 or 1994 at the 
Dallas VA Medical Center (VAMC).  He recalled being told he 
had bronchitis.  He was given ibuprofen but this did not get 
rid of the problem.  He was asked by the doctors whether he 
smoked and told them he smoked about five cigarettes per day.  
He reported that he had a productive cough.  His chest stayed 
congested but he did not have problems breathing.

The veteran reported that he first noticed a memory loss in 
1992.  He would leave the house and have to keep going back 
because he forgot things.  It got so bad that he would get 
half way to work and have to go back.  He would go into 
another room and forget why he went.  He kept forgetting his 
age and had to figure it out by the year he was born.  The 
veteran forgot about doctor's appointments and family 
obligations.  He reported that his girlfriend left him 
because every time they would have sex she got sick.  He did 
not know why and did not know if it was from his respiratory 
disorder.  They both went to the doctor and neither of them 
had anything.  They eventually just stopped having sex.  
After a year or two of that, she just left him.

The veteran was afforded a VA mental disorders examination in 
February 2001.  The veteran reported that his memory was okay 
for some things but not for others.  In retention and recall, 
he could retain and recall six digits forward and four digits 
backwards, which was in the normal range.  He could name the 
President and Vice-President, but could not name the Governor 
of Texas.  The diagnosis was dysthymic disorder.

Analysis

"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
"disability" means "impairment in earning capacity" 
resulting from diseases or injuries incurred in active 
service and their residual conditions.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  A subjective complaint such as 
pain, without a diagnosed or identified underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), vacated and remanded on 
other grounds

 sub nom. Sanchez-Benitez v. Principi, 2001 U.S. App. LEXIS 
17220 (Fed. Cir. Aug. 3, 2001).  Congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

After a careful review of the claims folder, the Board finds 
that the record contains no competent medical evidence that 
the veteran has a current respiratory disability or memory 
loss disability for which service connection may be granted. 
As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in active service, or secondary to a service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.310.

Review of the medical evidence submitted by the veteran 
consisting of both service medical records and post service 
records of treatment and VA examination fails to reveal a 
diagnosis of any chronic respiratory disease or disorder.  
While during service there was an episode of upper 
respiratory infection and the record shows a number of visits 
by the veteran to various medical providers for more recent 
upper respiratory infection, no chronic disability was 
diagnosed.  All of those infections were treated and healed.  
There is no evidence of chronicity in service or continuity 
of symptomatology after service.  See 38 C.F.R. § 3.303(b).

Review of the medical evidence reveals that although the 
veteran asserts that he has a memory problem, his memory has 
never been found to be abnormal despite several VA 
examinations and treatment on an outpatient basis for 
depression.  No memory loss disorder has been diagnosed.

The Board recognizes that the veteran asserts he has chronic 
respiratory problems and a memory loss that are related to 
service; however, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

In this case, the Board finds that no medical evidence has 
been presented or secured demonstrating that the complaints 
of memory loss or respiratory problems marked by recurrent 
URI, in and of themselves, constitute a present 
"disability" in the sense that an "impairment in earning 
capacity."  As such, the Board concludes that such findings 
have not been shown to rise to the level of a disability.  In 
the absence of proof of a present disability, the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Undiagnosed Illness

With regard to the veteran's claims that the memory loss and 
respiratory problems marked by recurrent URI are 
representative of disability due to an undiagnosed illness 
entitled to presumptive service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the 
Board cannot find the required evidence that the veteran 
exhibits objective indications of chronic disability.

While the veteran and various lay persons assert that he has 
a memory loss, there has been no "sign" recorded or 
observed by an examining physician of this memory loss.  
Likewise, there has been no other non-medical indicator of 
the memory loss that is capable of independent verification.  
The veteran's memory has been found to be within the range of 
normal by medical examiners.

Likewise, while the veteran and various lay persons assert 
that he has respiratory problems and chronic URI no medical 
examiner has noted any evidence of a recurrent respiratory 
disorder that has existed for six months or more or that the 
URI are chronic.  Each URI appears, by the medical evidence 
currently of record, to be acute and transitory.  Available 
medical evidence shows only four instances of treatment for 
respiratory infection over a period several years.  
Additionally, at all examinations the veteran's chest has 
been found to be normal - both on physical examination, X-ray 
examination, and by pulmonary function test.

In sum, neither of these complaints, memory loss or a 
respiratory problems, has been found to be a disability.  
Absent the existence of a disability the Board is unable to 
grant service connection for a disability due to an 
undiagnosed illness.

The Board is of the opinion that because the evidence in this 
case is not in relative equipoise service connection may not 
be granted applying the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107(b); 66 Fed. Reg. 45,630 (to be codified as 
amended at 38 C.F.R. § 3.102).
 
In reaching the above determination, the Board has no doubt 
about the good faith of the veteran in advancing this claim.  
This disposition is dictated by the law and regulations as 
applied to the facts shown by the current record.  Under the 
law, however, service connection may only be awarded when a 
disability currently exists.  There is no competent evidence 
demonstrating the current existence of any respiratory or 
memory loss disability.  This decision of the Board does not 
reach, and therefore does not prejudice, the veteran's right 
or ability to pursue a claim of service connection in the 
future when both a disability exists and a causal 
relationship between that disability and service may be 
established.


ORDER

The claims of service connection for respiratory problems and 
memory loss are denied.


REMAND

At the veteran's hearing in September 2000, he reported that 
he had weighed 210 lbs. while he was in the Army.  All his 
friends started asking him about his weight.  He had gone 
from a 38-inch waist to a 31-inch waist.  He tried to gain 
weight by eating a lot of food.  The food went right through 
him.  He reported that within about six months or a year of 
getting out of service he began experiencing fatigue.  He 
reported that he was denied employment at the Houston VA 
because of his elevated liver function test.  He reported 
that all of his tests for HIV and Hepatitis C had come up 
negative.  He was told to quit drinking, but noted that he 
was not drinking.

In February 1999, the VA examiner noted that the veteran's 
weight loss and fatigue were probably the result of the 
abnormal liver function demonstrated in July 1998 and 
February 1999.  Hepatitis C testing had been negative in July 
1998 and February 1999.  HIV and HBSAG tests were not 
performed.  The examiner noted the veteran was called three 
times, but did not respond.  Based on the information then 
available, it was impossible to state the etiology of the 
veteran's abnormal liver enzymes.  Further study, possibly 
liver biopsy, would be required to make a specific diagnosis.  

The medical evidence currently of record demonstrates a 
chronic disability that can be verified by objective 
indications consisting of weight loss, fatigue, and abnormal 
liver function test results.  It appears from the record that 
sufficient testing has not been performed in order to 
determine whether the veteran's disability is due to an 
undiagnosed illness to enable presumptive service connection 
pursuant to 38 C.F.R. § 3.317 or can be found to be connected 
to a diagnosable illness.

The record indicates that the veteran may have failed to 
reply to further attempts to determine the etiology of his 
disability.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).  The duty to assist is not 
a one-way street.  If the veteran wishes to establish service 
connection, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for weight loss, 
fatigue, or elevated liver function test 
results since July 2000.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his weight loss, fatigue, 
and elevated liver function test results.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All indicated tests should 
be performed.  The examiner is requested 
to opine as to whether the veteran 
possesses a disability manifested by 
weight loss, fatigue, and/or elevated 
liver function test results that is due 
to an undiagnosed illness.  The examiner 
should note whether any of these signs or 
indicators of disability can be related 
by affirmative evidence to another 
diagnosed illness, ex. weight loss to 
depression.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


